MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDED MARCH 31, 2008 May 27, 2008 The following discussion and analysis of operating results and financial position is supplementary to, and should be read in conjunction with the unaudited financial statements for the three and six month periods ended March 31, 2008 of Eiger Technology, Inc. (“Eiger” or “the Company”).The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada. All monetary amounts are expressed in Canadian dollars. FORWARD-LOOKING INFORMATION The discussion and analysis and other sections of this report contain forward-looking statements.
